DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tento et al. (JP-2001032050-A), hereinafter Tento, references are made to the English translation provided from EPO.
Regarding Claim 1, Tento teaches a ferritic stainless steel (P. 1 Par. 1) comprising the composition shown in Table 1.
Table 1
Element
Claim
Tento
Citation
Relationship
C
0.1-0.2
0.1 or less
P. 3 Par. 2
Overlapping
N
0.005-0.05
0.05 or less
P. 3 Par. 3
Overlapping
Mn
0.01-0.5
1.5 or less
P. 3 Par. 5
Encompassing
Cr
12-19
8-18
P. 3 Par. 8
Overlapping
Ni
0.01-0.5
0.1-2.5
P. 3 Par. 9
Overlapping
Cu
0.3-1.5
0.1-2.5
P. 3 Par. 9
Encompassing



Tento does not explicitly teach the claimed number of carbides having a diameter of 100 nm or more per unit area is 50 ea/100µm2 to 200 ea/100µm2.
Examiner notes that according to P. 10 Par. 2-6 of the instant specification, sufficient carbide precipitation occurs when Equation 1 has a value less than 1000 and when the coiling temperature is below 650˚C, and further according to P. 6 Par. 2 when the carbon content is less than 0.2.
Tento further teaches a method of production including heating to 1100-1250˚C, a total reduction of at least 30%, and a coiling temperature of 600-800˚C (P. 4 Par. 8) which results in a value of Equation 1 being 765-1425 which overlaps the specification’s value of Equation 1 being less than 1000.
Since Tento teaches the composition and processing according to the specification, a person having ordinary skill in the art would have expected the ferritic stainless steel of Tento to exhibit the claimed number of carbides having a diameter of 100 nm or more per unit area is 50 ea/100µm2 to 200 ea/100µm2.

Regarding Claim 2, Tento teaches the claim elements discussed above. Tento further teaches the average grain size being 5-50 µm (P. 4 Par. 5) which overlaps the claimed average crystal grain diameter is 10 µm or less.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 3, Tento teaches the claim elements discussed above. While Tento further teaches an upper limit of the yield strength of 500 MPa in order to minimize springback and optimize shape fixability in a bending process (P. 4 Par. 5), Tento also discloses samples having the taught 
Since Tento discloses specimens according to the composition and processing which exhibit 520 MPa or more, and the motivation to have a lowered strength according to Tento is to optimize a process which is not utilized in the claimed method, it would have been obvious to a person having ordinary skill in the art to produce a product with a strength greater than 520 MPa when the desired product does not necessitate the use of a bending step in the processing in order to produce a product with higher strength.
Regarding Claim 4, Tento teaches the claim elements discussed above. Tento further teaches the ferritic stainless steel having an elongation at break of 13-35% (P. 5 Par. 4, Table 2) which overlaps the claimed elongation is 20% or more.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 5, Tento teaches the claim elements discussed above. 
Tento does not explicitly teach the claimed critical current density I-crit in a 5% sulfuric acid atmosphere is 10 mA or less.
Examiner notes that according to P. 7 Par. 4 of the instant specification, the claimed critical current density may be obtained by having a composition comprising not less than 0.3% copper.
Since Tento teaches the composition required by the specification, a person having ordinary skill in the art would have expected Tento to exhibit the claimed critical current density I-crit in a 5% sulfuric acid atmosphere is 10 mA or less.


Table 2
Element
Claim
Tento
Citation
Relationship
C
0.1-0.2
0.1 or less
P. 3 Par. 2
Overlapping
N
0.005-0.05
0.05 or less
P. 3 Par. 3
Overlapping
Mn
0.01-0.5
1.5 or less
P. 3 Par. 5
Encompassing
Cr
12-19
8-18
P. 3 Par. 8
Overlapping
Ni
0.01-0.5
0.1-2.5
P. 3 Par. 9
Overlapping
Cu
0.3-1.5
0.1-2.5
P. 3 Par. 9
Encompassing


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Tento further teaches hot rolling and mild cold rolling of the ferritic stainless steel (P. 5 Par. 2) which is the same as the claimed method of manufacturing comprising hot-rolling and cold-rolling a ferritic stainless steel slab.
Tento further teaches a method of production including heating to 1100-1250˚C, a total reduction of at least 30%, and a coiling temperature of 600-800˚C (P. 4 Par. 8) which results in a value of Equation 1 being 765-1425 which overlaps the claimed value of Equation 1 during hot rolling satisfies  1000 or less.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 8, Tento teaches the claim elements discussed above. Tento further teaches the heating before hot rolling being 1100-1250˚C (P. 4 Par. 8) which is within the claimed RHT (slab reheating temperature) is below 1250˚C, the total reduction amount is more than 30% (P. 4 Par. 8) which overlaps the claimed R4 is above 40%, and winding at 600-800˚C (P. 4 Par. 8) which overlaps the claimed CT (coiling temperature) is below 650˚C.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 9, Tento teaches the claim elements discussed above. 
Tento does not explicitly teach the claimed number of carbides having a diameter of 100 nm or more per unit area is 50 ea/100µm2 to 200 ea/100µm2.
Examiner notes that according to P. 10 Par. 2-6 of the instant specification, sufficient carbide precipitation occurs when Equation 1 has a value less than 1000 and when the coiling temperature is below 650˚C, and further according to P. 6 Par. 2 when the carbon content is less than 0.2.
Tento teaches a method of production including heating to 1100-1250˚C, a total reduction of at least 30%, and a coiling temperature of 600-800˚C (P. 4 Par. 8) which results in a value of Equation 1 being 765-1425 which overlaps the specification’s value of Equation 1 being less than 1000 as discussed above.
2 to 200 ea/100µm2.


Response to Arguments
Applicant’s arguments, see P. 4 Par. 3-5, filed 06/11/2021, with respect to the 35 U.S.C. 112(b) rejection of claims 1-9 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 1-9 has been withdrawn. 
Applicant's arguments filed 06/11/2021 have been fully considered but they are not persuasive. 
The argument that Tento does not overlap the claimed 0.1 to 0.2% carbon because Tento teaches less than 0.1% carbon is not convincing. As noted in the rejection, Tento teaches 0.1% or less carbon which overlaps the claimed 0.1 to 0.2% carbon and is therefore prima facie obvious, furthermore, abutting ranges which do not overlap would also result in prima facie obviousness since a person having ordinary skill in the art would expect the ranges to result in the same properties (see MPEP 2144.05(I)).
The argument that the manufacturing process of Tento is different from that of the present application is not convincing. As noted in the remarks, Tento does not recognize the claimed Equation 1 which is used to control the slab reheating temperature, rough rolling reduction rate, and winding temperature. However, Tento discloses values of those processes that result in an overlapping range of Equation 1 between Tento and the claims. The overlapping ranges of Tento are prima facie obvious because applicant has not rebutted the prima facie case by showing the criticality of the claimed range of the equation (MPEP 2144.05(III)(A). 
.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JACOB J GUSEWELLE/               Examiner, Art Unit 1734                                                                                                                                                                                         
/ANTHONY J ZIMMER/               Primary Examiner, Art Unit 1736